Exhibit 10.4

Sterion Sells Medical Product Business

to Aspen Surgical Products




Authorizes Share Repurchase




MINNEAPOLIS, November 8, 2004 /PRNewswire-FirstCall/ -- Sterion Incorporated
(Nasdaq: STEN) today announced that the company has sold its medical product
business located in Ham Lake, Minnesota to Grand Rapids, Michigan based Aspen
Surgical Products for  $6.5  million in cash and notes.  The company expects to
realize a pretax gain of approximately $.75 per share in its second fiscal
quarter ending December 31, 2004.  In addition, the agreement calls for certain
contingent payments based upon future performance of the business. The
businesses included in the sale includes the Company’s disposable operating room
support products, private-label manufacturing, and the Surgidyne brand of
surgical wound drainage products.  Aspen also acquired the Sterion, Oxboro and
Surgidyne brand names.  The Company will provide Aspen with transitional
manufacturing services for these products for a short period following the
closing of the sale.

The company also announced that its board of directors has authorized a new
share repurchase plan covering 175,000 shares.  These shares may be repurchased
from time to time as market conditions permit.

The sale reflects Sterion’s strategic decision to focus its management attention
and resources on businesses it believes will provide significant opportunities
to grow value for its shareholders, including its LifeSafe and Burger Time
business units.

About Sterion

Sterion Incorporated, headquartered in Minnesota, is a diversified business.
Through LifeSafe Services, the Company provides business customers emergency
oxygen equipment and related products and services. On July 1, 2004 the Company
acquired an 11-unit chain of fast-food, drive-through restaurants operated under
the Burger Time name. The Company also provides contract manufacturing services
for surgical instrument sterilization container systems. With the sale to Aspen
Surgical Products, the Company has disposed of the business units historically
included its medical products group composed of disposable operating room
support products, private-label manufacturing, and the Surgidyne brand of
surgical wound drainage products.  

About Aspen Surgical Products




Aspen Surgical is a privately held company based in Grand Rapids, Michigan.  The
company is a leading manufacturer of disposable medical products focusing on the
operating room environment.  Aspen Surgical currently sells its products to over
5000 U.S. hospitals and in 40 countries worldwide.  

Sterion Incorporated common stock is traded on the Nasdaq SmallCap Market under
the symbol STEN. More information about Sterion is available at the Company's
website: http://www.sterion.com . Except for historical information contained
herein, the disclosures in this news release are forward-looking statements that
could be affected by certain risks and uncertainties, and actual results may
differ materially, depending on a variety of factors. These risks are described
in the Company's Annual Report on Form 10-KSB for the year ended September 30,
2003 and other filings with the Securities and Exchange Commission. The Company
undertakes no duty or obligation to update any of the forward- looking
statements after the date of this release.




